This is an appeal from a final judgment upon forfeiture of a bail bond.
There is nothing in the record showing that any briefs were filed in the trial court, or that there was a waiver of such filing. In an appeal from a judgment forfeiting a bail bond, the record will not be reviewed in the absence of a showing that briefs had been filed in the trial court in accordance with the statutory rules on the subject, or that there was a waiver of such filing. Bratton et al. v. State, 109 Tex. Crim. 329,4 S.W.2d 562. The state's attorney before this court moves that the appeal be dismissed. The motion must be sustained.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.